 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMIE L. DOSS,                                   Case No. 1:19-cv-01014-NONE-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                        OBEY A COURT ORDER AND FAILURE
14    BURNES, et al.,                                   TO PROSECUTE
15                       Defendants.                    (ECF No. 9)
16

17          Plaintiff Jimmie L. Doss (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 19, 2019, the assigned Magistrate Judge screened the complaint and

21   ordered Plaintiff to file an amended complaint within thirty (30) days to proceed with this action.

22   (ECF No. 7.) The Court expressly warned Plaintiff that his failure to comply with the Court’s

23   order would result in dismissal of this action. (Id. at 8.) On January 10, 2020, following the

24   expiration of the deadline to file his amended complaint, the Magistrate Judge issued findings and

25   recommendations that this action be dismissed, without prejudice, for failure to obey a court order

26   and failure to prosecute this action. (ECF No. 9.) Those findings and recommendations were

27   served on Plaintiff and contained notice that any objections thereto were to be filed within

28   fourteen (14) days after service. (Id. at 3.) The deadline to file objections has passed, and
                                                        1
 1   Plaintiff has failed to file objections to the pending findings and recommendations or otherwise

 2   communicate with the Court regarding this action.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 5   findings and recommendations to be supported by the record and by proper analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.      The Findings and Recommendations issued on January 10, 2020, (ECF No. 9), are

 8                  adopted in full;

 9          2.      This action is dismissed, without prejudice, due to Plaintiff’s failure to obey a

10                  court order and failure to prosecute; and

11          3.      The Clerk of the Court is directed to close this case.

12
     IT IS SO ORDERED.
13

14      Dated:     February 5, 2020
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
